Citation Nr: 1000701	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-35 155	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for a bilateral wrist 
disability.  

2. Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

3. Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left leg disability.

4. Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left ankle disability.

5. Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
blastocystis nominis.  

6. Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
bilateral knee disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD
Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, retired from active duty 
in December 1998 after 20 years of service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The claims of service connection for a bilateral wrist 
disability and bilateral carpal tunnel syndrome, and the 
reopened claims of service connection for a left leg 
disability and left ankle disability are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in February 1999, the RO denied the 
claim of service connection for a left leg disability; after 
the Veteran was notified of the adverse determination and of 
her appellate rights, she did not appeal the denial of the 
claim and the rating decision became final.



2. The additional evidence presented since the rating 
decision by the RO in February 1999 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a left leg disability.  

3. In a rating decision in August 2002, the RO denied to 
reopen the claim of service connection for a left ankle 
disability; after the Veteran was notified of the adverse 
determination and of her appellate rights, she did not appeal 
the denial of the claim and the rating decision became final.

4. The additional evidence presented since the rating 
decision by the RO in August 2002 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for a left ankle disability.  

5. In a rating decision in February 1999, the RO denied 
service connection for blastocystis nominis; after the 
Veteran was notified of the adverse determination, she did 
not appeal the denial of the claim and the rating decision 
became final.

6. The additional evidence presented since the rating 
decision in February 1999 is either redundant or cumulative 
of evidence previously considered. 

7. In a rating decision in August 2002, the RO denied service 
connection for a bilateral knee disability; after the Veteran 
was notified of the adverse determination, she did not appeal 
the denial of the claim and the rating decision became final.

8. The additional evidence presented since the rating 
decision in August 2002 is either redundant or cumulative of 
evidence previously considered. 




CONCLUSIONS OF LAW

1. The rating decision in February 1999 by the RO, denying 
service connection for a left leg disability, became final.  
38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in February 1999, denying the claim of 
service connection for a left leg disability is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3. The rating decision in August 2002 by the RO, denying to 
reopen the claim of service connection for a left ankle 
disability, became final.  38 U.S.C.A. § 7105(c) (West 2002).

4. The additional evidence presented since the rating 
decision by the RO in August 2002, denying to reopen the 
claim of service connection for a left ankle disability is 
new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5. The rating decision in February 1999 by the RO, denying 
the claim of service connection for blastocystis nominis, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

6. The additional evidence presented since the rating 
decision by the RO in February 1999, denying the claim of 
service connection for blastocystis nominis is not new and 
material, and the claim of service connection for 
blastocystis nominis is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

7. The rating decision in August 2002 by the RO, denying the 
claim of service connection for a bilateral knee disability, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).



8. The additional evidence presented since the rating 
decision by the RO in August 2002, denying the claim of 
service connection for a bilateral knee disability is not new 
and material, and the claim of service connection for a 
bilateral knee disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively. Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the favorable disposition and further development 
of the reopening of the claims of service connection for a 
left leg disability and left ankle disability, and the remand 
of the claim for service connection for a bilateral wrist 
disability and bilateral carpal tunnel syndrome, the VCAA 
analysis is limited to the claim to reopen service connection 
for blastocystis nominis and a bilateral knee disability.  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2006.  The notice included the type of evidence 
needed to reopen the claims of service connection, that is, 
new and material evidence, namely, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and pertained to the reasons the claims 
were previously denied.  The notice included the type of 
evidence needed to substantiate the underlying claim of 
service connection, namely evidence of a relationship between 
a current disability and injury or disease in service.  The 
Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that she could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with her authorization VA would 
obtain any non-Federal records on her behalf.  The notice 
included the general provision for the effective date of the 
claim and for the degree of disability assignable. 

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material evidence necessary to reopen a service connection 
claim element of new and material evidence); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice).  Further VCAA notice is not 
required. 



Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and this is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the Veteran's current application to reopen the claims was 
received after August 2001, the current regulatory definition 
of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 

Left Leg and Left Ankle 

In a rating decision in February 1999, the RO denied the 
claim of service connection for a left leg disability on the 
grounds that while the Veteran referred to a complaint of 
left leg numbness in the 1970s, there was no description or 
diagnosis of a chronic disability and there was no evidence 
of an abnormality of the left lower extremity on VA 
examination in November 1998.  

In a rating decision in August 2002, the RO denied to reopen 
the claim of service connection for a left ankle disability 
on the grounds that although service treatment records show 
left ankle pain in April 1998, the separation examination did 
not show any diagnosis of a left ankle abnormality.  On VA 
examination in November 1998, there was no diagnosis of left 
ankle disability.  The post-service medical records in August 
1999 show the Veteran injured her ankle, however there is no 
evidence that the Veteran has residuals of left ankle injury 
due to service.  



After the RO notified the Veteran of the adverse 
determination and of her procedural and appellate rights, she 
did not appeal the denials of the claims, and the rating 
decisions dated in February 1999 and August 2002 became final 
based on the evidence of record at the time.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104.

Additional Evidence

The additional evidence presented since the rating decisions 
in February 1999 and August 2002 consists of a private 
medical records and a report of VA examination.

The private medical records show that in January 2006 there 
was reference to a MRI in February 2004 that showed 
degenerative disc disease at L4-5 with a central disc 
herniation.  The private physician expressed the opinion that 
the Veteran had bilateral leg pain consistent with 
degenerative disc disease.  

On VA examination in July 2008, the VA examiner expressed the 
opinion that the Veteran had lumbar degenerative disc disease 
and spinal stenosis with left lower extremity radiculopathy.  

In a rating decision in August 2008, the RO granted service 
connection for degenerative disc disease of the lumbar spine. 

Analysis

As the additional evidence documents that the Veteran may 
have lower extremity pain and radiculopathy due to the 
service-connected degenerative disc disease of the lumbar 
spine, the evidence relates to an unestablished fact 
necessary to substantiate the claims, that is, that the 
Veteran's left leg disability and left ankle disability may 
be secondary to the service-connected degenerative disc 
disease of the lumbar spine, which raises a reasonable 
possibility of substantiating the claims and the claims of 
service connection for a left leg disability and left ankle 
disability are reopened.



Blastocystis Nominis

Evidence Previously Considered

In a rating decision in February 1999, the RO denied the 
claim of service connection for blastocystis nominis on the 
grounds that the evidence did not show blastocystis nominis 
was a chronic disability subject to service connection, 
service treatment records did not show any specific 
disability or chronic condition and VA examinations in 
November 1998, included an upper gastrointestinal examination 
and barium enema testing, were normal.  

The evidence at the time of the last prior final denial in 
February 1999 is summarized below. 

Service treatment records show diarrhea and irritable bowel 
syndrome.  An in-service lab referral shows that in February 
1998, the Veteran had moderate blastocystis nominis parasite.  

In November 1998, VA examinations show the Veteran had a 
normal upper gastrointestinal (GI) study and essentially 
normal barium study.  The VA examiner noted the Veteran's 
history of diarrhea and parasitic infection in service.  No 
pathology was found.  Upper and lower GI x-rays were 
negative.  

Additional Evidence

The evidence of record since the last prior final denial in 
February 1999 consists of the following evidence.  

Medical records in February 2006 do not show gastrointestinal 
symptoms such as fecal incontinence or constipation.  As this 
medical evidence opposes, rather than supports, it does not 
raise a reasonable possibility of substantiating the claim 
and therefore the evidence is not new and material under 38 
C.F.R. § 3.156.

In May 2009, the Veteran testified that her blastocystis 
nominis is referred to as diarrhea and more recently has been 
characterized as irritable bowel syndrome.  To the extent the 
Veteran's testimony is offered as evidence of a nexus between 
the blastocystis nominis and service, where, as here, there 
is a question of medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the Veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  Thus her testimony is not admissible as 
evidence to reopen the claim. 

Copies of service treatment records, which document diarrhea 
and irritable bowel syndrome and medical records from 2006 to 
2009, which indicate diarrhea and history of parasites during 
active duty service.  This evidence is redundant or 
cumulative of evidence previously considered.  Redundant 
evidence is evidence previously considered. Cumulative 
evidence is evidence that supports facts previously 
established and considered.  Neither redundant nor cumulative 
evidence meets the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156(a).

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for 
blastocystis nominis is not reopened.  As the claim is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Bilateral Knee Disability

Evidence Previously Considered

In a rating decision in August 2002, the RO denied to reopen 
the claim of service connection for a bilateral knee 
disability on the grounds that the medical evidence did not 
show a diagnosis of a chronic knee condition during service 
and the separation examination in March 1998 was negative for 
any knee abnormality.  

The evidence at the time of the last prior final denial in 
August 2002 is summarized below. 

Service treatment records show that in May 1979 the Veteran 
fell during physical training, scrapped he right knee and had 
a laceration and bruise on her left knee.  In July 1988 and 
April 1988, the records show the Veteran injured her knees in 
childhood.  On the report of medical history in March 1998, 
the examiner noted the Veteran had joint ache/stiffness.  

On VA examination in November 1998, the musculoskeletal 
evaluation was within normal limits.  

Medical records show that in August 2001 the Veteran strained 
her right knee. 

In a statement received in May 2002, the Veteran argued she 
had knee pain due to her military occupation in service as a 
telephone cable/wire installer and due to her low back.  

Additional Evidence

The evidence of record since the last prior final denial in 
August 2002 consists of the following evidence. 

Medical records in December 2005 show bilateral knee pain 
without trauma to the knee.  Medical records from 2006 to 
2009 show knee pain and arthritis.  The evidence is not new 
and material as it is cumulative, that is, supporting 
evidence of previously considered evidence, namely, that the 
Veteran has a bilateral knee disability which has been 
previously considered and rejected by the RO in August 2002.  
And cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156.



In a statement received in December 2006, the Veteran 
indicated that on separation examination, her bilateral knee 
disability was evaluated as joint pain.  She argued that 
climbing telephone poles during service caused tremendous 
strain on her knees.  A lay statement from a fellow service 
officer received in January 2007, indicated that during 
service the Veteran fell on several occasions climbing tall 
poles with heavy cables which is responsible for her knee 
problems.  In a statement received in February 2008, the 
Veteran's trainer, who taught pole climbing during service, 
indicated that the Veteran fell several times from 25 to 30 
foot telephone polls and went to sick call.  During the Board 
hearing in May 2009, the Veteran argued she had knee pain due 
to her military occupation in service as a telephone 
cable/wire installer and due to her low back.  

To the extent the lay statements and Veteran's statements are 
offered as evidence of medical causation, where, as here, 
there is a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  

As lay people, the Veteran and her fellow service members are 
not qualified through education, training, and expertise to 
offer an opinion on medical causation, where lay assertions 
on medical causation is not competent evidence.  As their 
statements of a nexus between the bilateral knee disability 
and service or a service-connected disability is beyond their 
competence, the evidence is not competent, and it not 
admissible as evidence to reopen the claim. 

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for a 
bilateral knee disability is not reopened.  As the claim is 
not reopened, the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has been presented, the claim of 
service connection for a left leg disability is reopened.  To 
this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of 
service connection for a left ankle disability is reopened.  
To this extent only the appeal is granted. 

As new and material evidence has not been presented, the 
claim of service connection for blastocystis nominis is not 
reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for a bilateral knee disability 
is not reopened, and the appeal is denied.


REMAND

As for the service connection claims for a bilateral wrist 
disability and bilateral carpal tunnel syndrome, service 
treatment records show that in February 1992 the Veteran 
complained of sore muscles in her arms and in February 1994 
she closed the door on her right hand.  She was treated for 
pain in her wrist and hand.  X-rays of the right hand were 
negative.  In April 1998, the Veteran complained of bilateral 
hand and wrist pain with stiffness.  After service medical 
records from March 2005 to March 2009 document carpal tunnel 
syndrome.  In January 2006, EMG studies show moderate right 
carpal tunnel syndrome.  In 2006, the Veteran also complained 
of bilateral hand pain.  The Veteran in statements and 
testimony argued that all of her injuries were due to 
service, particularly climbing up and down poles and carpal 
tunnel syndrome was due to typing.  

As the evidence suggests continuity of symptomatology, a VA 
examination and medical opinion is needed to decide the 
claims. 

As for the service connection for a left leg disability and a 
left ankle disability, a VA examination is warranted to 
determine whether the Veteran has a left leg disability and a 
left ankle disability due to service or due to a service-
connected disability.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran for a VA examination 
to determine whether it is at least as 
likely as not that the Veteran has a 
current bilateral wrist disability and a 
bilateral carpal tunnel syndrome that is 
related to service, including the 
Veteran's complaints of sore muscles in 
her arms in February 1992, her right hand 
injury in February 1994 and complaints of 
bilateral hand and wrist pain with 
stiffness in April 1998.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner.  

2. Afford the Veteran a VA examination to 
determine the whether it is at least as 
likely as not that the Veteran has:



a). A current left leg disability and a 
left ankle disability that is related to 
service, including the report of medical 
history in March 1998, where in the 
examiner noted the Veteran twisted her 
left ankle during physical training, 
experienced numbness in her left leg and 
had joint ache/stiffness and the Veteran's 
complaints of pain in the left ankle in 
April 1998; and,  

b). That any current left leg disability 
and a left ankle disability is caused by 
or aggravated by the service-connected 
degenerative disc disease of the lumbar 
spine.  In this context, the term 
"aggravation" means a permanent increase 
in the underlying disability as contrasted 
to a worsening of symptoms.  

The claims folder should be made available 
to the examiner for review.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

3. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


